Bryant Grover #1247722 tow '§\§‘DL/[

-Clen&nts Unit
9601 Spur 591
Amarillo,TX 79107

June 29,2015

Mr. Michael F. Stauffacher _

P.o. Box 12308

Capitol Station :.‘ w
Austin,TX 78711

RE: 11G07 Writ No: WR- 66,515-04
Dear Sir,

I read an article by you in which you stated," Follow~
ing the spirit of it's holding in Chabot, the Texas Court of
Criminal Appeals in the 2010-2011 expanded it's jurisprudence

f involving the admission of false testimony during trial. After
reading that, I researched the above case you cited, Ex parte
Ghahremani and saw that.the same A.D.A. in that case was the same
A.D.A. who withheld evidence in my case (Jamey E. Harrisj After
doing more research I read Ex parte Chavez 371 S.W.3d at 200 in
which the Court ruled that Chavez was entitled to a subsequent
writ under Tex.Code.Crim.Proc. 11.07 § 4(a), for Ex Parte Ghah-
remani was a new legal basis for filing the subsequent writ.
Given this case law, I submitted a subsequent writ along with
a 27 page memorandum &exhibit's(letters from the complainant and
trial transcripts). The letters stated that the A.D.A. was-told
on the morining of my trial that the knife¢in evidence in which
the A.D.A. used to convict me, was not used by me to threaten the
complainant. The problem here is Harris County is denying me
juridiction in violation of the courts rulings in the above
cited cases and I am asking you to ,Please look at my application
and writ and not to just throw it out based on Harris Countys k
errouneous ruling. I am not asking anyone to grant my writ, just
to acknowledge that I have jurisdiction to file a subsequent
writ under Tex.Code.Crim.Proc. ll.07 4(a) as ruled upon by the
Texas Court of Criminal Appeals, and give me the chance that I

deserve and that is to have my writ heard on the merits. Thank
R:CE!VED IN

y,u ver mach for our time.
3 #§J,M y COURT CF ch.MNAL APPEALS
nt Grover # 1247722 '
' JUL 07 2015

»"§b@'. P.CGSU, Cl€§'}\
1 of 1